COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON




    ORDER ON MOTION TO RECONSIDER MOTION FOR REHEARING EN BANC



Cause number: 01-18-00980-CV

Style:       IMT Pavilion III LP and Investors Management Trust Real Estate
             Group, Inc. d/b/a IMT Residential v. Victor Mendez

Type of motion:    Motion to reconsider motion for rehearing en banc

Party filing motion:     Appellant


      IT IS ORDERED that the motion to reconsider motion for rehearing en banc
is denied.




Judge’s signature: ___/s/ Gordon Goodman___


En banc court consists of Chief Justice Radack and Justices Kelly, Goodman,
Landau, Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.




Date: April 8, 2021